DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 12/23/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (2020/0058617).
Re claim 1, Wu et al. disclose a substrate (100); a lower pad (104) provided above the substrate (100); and an upper pad (204) provided on the lower pad, wherein the lower pad includes a first pad (lowest portion of 104) and a plurality of first connection portions (rest of 104) provided on the first pad, and the upper pad (204) is provided on the plurality of first connection portions (Fig. 4), or the upper pad (204) includes a second pad (upper portion of 204) and a plurality of second connection portions (rest of 204) provided under the second pad, and the lower pad (104) is provided under the plurality of second connection portions (rest of 204) (See Fig. 4 annotated below).

    PNG
    media_image1.png
    756
    515
    media_image1.png
    Greyscale

 	Re claim 2,  Wu et al. disclose wherein the lower pad (104) includes the first pad and (lowest part of 104) the plurality of first connection portions (104), and the upper pad (204) is provided on the plurality of first connection portions (104), and the upper pad (204) includes the second pad (204 upper part) and the plurality of the second connection portions (rest of 204), and the lower pad (104) is provided under the plurality of second connection portions (rest of 204) (See Fig. 4 above).

Re claim 3, Wu et al. disclose wherein a number of the second connection portions (204) is equal to a number of the first connection portions (104) (Fig. 4).

Re claim 4, Wu et al. disclose wherein the lower pad (104) further includes a third pad (114) provided on the plurality of first connection portions (104), and the upper pad (204) is provided on the third pad (114), or the upper pad (204) further includes a fourth pad (214) provided under the plurality of second connection portions (204), and the lower pad (104) is provided under the fourth pad (214) (See Fig. 4 annotated below).

    PNG
    media_image2.png
    756
    515
    media_image2.png
    Greyscale




Re claim 6, Wu et al. disclose wherein a number of the second connection portions (204) is equal to a number of the first connection portions (104) (Fig. 4).

Re claim 10, Wu et al. disclose wherein the first pad (104) is provided in an interconnect layer (104) that includes the first pad and an interconnect electrically connected to the first pad (Fig. 4), or the second pad (204) is provided in an interconnect layer (204) that includes the second pad and an interconnect electrically connected to the second pad (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 1-6 and 10 above, and further in view of the following comments.
Re claims 7-9, Wu et al. does not disclose whether the first connection portions are provided on the first pad via a barrier metal layer, or the second connection portions are provided under the second pad via a barrier metal layer; or wherein the third pad is provided on the first connection portions via no barrier metal layer, or the fourth pad is provided under the second connection portions via no barrier metal layer; or wherein the fourth pad is provided on the third pad via no barrier metal layer.
The examiner takes official notice that the use of a barrier metal layer or not using a barrier metal layer to be provided in the connections is well known in the art and is a matter or design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide or not the known barrier metal layer for its own intended purpose.
Also, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide or not a barrier metal layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0221545 A1, US 2020/0409592 A1 disclose a similar semiconductor device configuration having pads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        February 10, 2022